Citation Nr: 0926824	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-05 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1946 to March 
1948.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In September 2008, the Board remanded this claim for 
additional development.  That development having been 
completed, the claim is now ready for appellate review.


FINDING OF FACT

1.  The Veteran's service-connected disabilities, including 
lumbar disk disease, rated 40 percent disabling; traumatic 
arthritis of the left ankle, rated 20 percent disabling; 
complete bony ankylosis of the metatarsal phalangeal joint of 
the left great toe, rated 10 percent disabling; and a 
combined rating of 60 percent, do not meet the requisite 
schedular percentages for TDIU.

2.  There has been no demonstration by competent and 
probative evidence of record that service-connected 
disabilities, when evaluated in association with the 
veteran's educational attainment and occupational experience, 
preclude all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the regional office.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in April 2005 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in May 2006, the regional 
office provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent medical records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Veteran does not meet the 
requisite schedular percentages for TDIU, and therefore is 
not entitled to TDIU, as a matter of law.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.  Entitlement to TDIU

The Veteran is seeking a total disability rating based on 
individual unemployability.  Total disability ratings for 
compensation purposes may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there are sufficient 
additional service-connected disabilities to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
4.16.

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability).  

The Veteran's service-connected lumbar disk disease is rated 
40 percent disabling.  In addition, traumatic arthritis of 
the left ankle is rated 20 percent and complete bony 
ankylosis of the metatarsal phalangeal joint of the left 
great toe is rated 10 percent.  The Veteran's combined rating 
for all his service-connected disabilities is 60 percent.  As 
such, the Veteran does not meet the percentage threshold 
requirements provided in 38 C.F.R. § 4.16(a) for 
consideration of entitlement to a total rating based on 
individual unemployability, because the Veteran's combined 
rating for his service-connected disabilities is not 70 
percent or more.  Therefore, he is not entitled to TDIU, as a 
matter of law.

Where the percentage requirements set forth above are not 
met, entitlement to the benefit on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  Therefore, rating boards should submit 
to the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans, who are 
unemployable due to service-connected disability, but who 
fail to meet the percentage standards set forth in paragraph 
(a) of this section.  38 C.F.R. § 4.16(b).  

Unlike the criteria for an extraschedular rating under 38 
C.F.R. § 3.321, the grant of an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16 is based on a subjective standard 
that seeks to determine if a particular veteran is precluded 
from employment based on his service-connected disabilities.  
See VAOPGCPREC. 6-96 (1996).  This means that the Board 
should take into account the veteran's specific circumstances 
including his disability, his education, and his employment 
history when determining if he is unable to work.  The Board 
notes that the Veteran's enlistment record from service 
indicates that he had completed a 9th grade education.  

Significantly, however, the Veteran was afforded a VA 
examination, in December 2008, for the purpose of determining 
employment eligibility, and the examiner offered an opinion 
which weighs against the claim.  The examiner noted that the 
Veteran last worked in 2004 as a barber.  The Veteran stated 
that he no longer worked due to low back pain, left ankle and 
foot pain associated with prolonged standing.  He used a 
rollator walker for ambulation.  However, he was independent 
in his activities of daily living.  Taking into consideration 
the Veteran's disabilities and complaints of pain and lack of 
mobility, the examiner opined that the Veteran could still be 
employed in a sedentary type occupation.  VA treatment 
records were also reviewed; however, there are no medical 
opinions to the contrary, of record.  

Thus, considering all evidence of record, the Board finds 
that the preponderance of the evidence of record indicates 
that the veteran is not precluded from working due to 
service-connected disability.  As the Veteran is not 
unemployable due to his service-connected disabilities, there 
is no basis to refer the case to the Director of Compensation 
and Pension for an extra-schedular determination.  As such, a 
preponderance of the evidence is against the claim, and the 
Veteran's claim for TDIU must be denied.  See 38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to TDIU is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


